Order, Supreme Court, New York County (Herman Cahn, J.), entered March 3, 1995, which, in an action pursuant to CPLR 3213 to enforce defendant’s guarantee of a promissory note, granted defendant’s motion to stay the action on the ground of another action pending, unanimously affirmed, with costs.
Insofar as the other, earlier commenced action involves *215plaintiffs status as a holder in due course of the note, it puts in issue the enforceability of the note and guarantee sued upon herein, making a stay of the instant action an appropriate exercise of discretion (see, El Greco Inc. v Cohn, 139 AD2d 615, 616). The merits of the defenses to this action will not be considered at this juncture in light of the stay (Koren-DiResta Constr. Co. v Albert B. Ashforth Inc., 100 AD2d 760, 761). Concur—Sullivan, J. P., Milonas, Ellerin, Williams and Mazzarelli, JJ.